Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-11 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Drawings
The drawings are objected to because Figures 3-4, 6-7, and 9 are exploded views, but they do not follow the guidelines for exploded views. MPEP 608.02(V)(h)(1) states: "Exploded views, with the separated parts embraced by a bracket...”. Examiner suggests embracing the separated parts by a bracket.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 4 recites “an eccentric direction” and it is unclear what is meant by this. Is this referring to a particular structure such as the swash plate eccentric cam or the eccentric cam? Furthermore, what about the “direction” is eccentric? Is this referring to a rotational direction of one of the cams, or some other direction?
Claim 5, lines 2-3 recite “the treatment part includes a first treatment element and a second treatment element” which is confusing because claim 1 already recites “a treatment element” and thus it is unclear if these first and second treatment elements are part of the previously recited “treatment element.” Examiner suggests amending claim 5 to recite --the treatment element includes a first treatment element and a second treatment element--.
Claim 8, lines 2-4 recites “an eccentric amount of the eccentric cam is larger than an eccentric amount of the swash plate eccentric cam” and it is unclear what particular dimension is being referred to by “an eccentric amount.”
Claim 6 is rejected based on its dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0020946 A1) in view of Kizaki et al. (JP H07323052 A).
Regarding claim 1, Kim discloses a treatment unit (Fig. 2) comprising: a treatment part (massage member 24, Fig. 1) including a treatment element (massage bumps 42, Fig. 1); a first drive unit (first motor 38, Fig. 1), and a second drive unit (second motor 48 and lifter 20, Fig. 1) including an eccentric cam (cam 21, Fig. 6C; see lines 11-20 of [0028], to implement the vertical reciprocation, the lifter 20 may utilize a cam-motor application with cam 21), wherein one of the first drive unit and the second drive unit is connected to the treatment part (the first drive unit 38 is operably connected to the treatment part because it drives gear shaft 34, Fig. 1; see the last two sentences of [0023]), and the other one of the first drive unit and the second drive unit (the second drive unit) is connected to the one of the first drive unit and the second drive unit (the second drive unit is “connected to” the first drive unit because the second drive unit controls the vertical reciprocation of the lifter 20, and the first drive unit 38 is mounted on the top surface of the lifter 20, at the top portion 26 of the massage member 24, see Fig. 1).  
Kim’s first drive unit (38) moves the treatment elements (42) towards and away from each other (Figs. 4A--4D), but is silent regarding the first drive unit (38) including a swash plate eccentric cam.
Kizaki teaches a related massage device (Fig. 2) for a backrest (Fig. 7), with a first drive unit (electric motor(s) 4-6, shafts 1-3, and swash plate cams 7a, 7b, Figs. 1-4) that includes a swash plate eccentric cam (swash plate cams 7a, 7b, Figs. 1-2; see page 3, lines 16-18 of [0008] of the translated document: “The first shaft 1 is provided with two swash plate cams 7a and 7b, and when the first shaft 1 rotates, the swash plate cams 7a and 7b 7b is configured to swing”). The first drive unit is connected to a treatment part (swash plate cams 7a, 7b, are connected to arms 8a, 8b, Fig. 1-2), and ultimately provides variety of massage functions (see page 3, lines 26-33 of [0008] on page 3 of the translated document; see also Fig. 3, the eccentric swash plate cams 7a, 7b, provide a back-and-forth massage via rollers 15a, 15b and the arms 8a, 8b are also able to be driven to provide a beating motion. When shafts 1 and 2 rotate together, an elliptical or wavy massage is provided). The massager provides advantages of being multi-functional (via selective massage functions on controller 37, such as kneading operation buttons 22-23, tapping operation button 24, composite operation 25, see Fig. 8), highly reliable, light weight, and capable of withstanding mechanical shock (see para. [0004] on page 2 of the translated document).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first drive unit of Kim to be the first drive unit including a swash plate eccentric cam with a controller having selective massage functions as taught by Kizaki because this would provide a multi-functional, highly reliable, light weight, and shock resistant massage.
Regarding claim 2, the modified Kim/Kizaki device discloses wherein the treatment part (arms 8a, 8b, Fig. 1 of Kizaki in the modified device) is connected to the swash plate eccentric cam (arms 8a, 8b, are directly connected to swash plate eccentric cams 7a, 7b, Fig. 1 of Kizaki), wherein the first drive unit (Kim’s first drive unit 38 has been replaced with the drive unit taught by Kizaki) is connected to the eccentric cam (21, Fig. 6C of Kim; in the modified device the cam 21 will provide a vertical lifting movement to the first drive unit taught by Kizaki), and wherein an operation of the eccentric cam  (21) is transmitted to the treatment part (arms 8a, 8b of Kizaki) via the first drive unit (the lifting of the eccentric cam 21 is transmitted to the treatment part via the first drive unit because the entire first drive unit will be lifted by cam 21, and the treatment part 8a, 8b, is directly connected to the first drive unit).  
Regarding claim 3, the modified Kim/Kizaki device discloses wherein the swash plate eccentric cam (7a, 7b, Kizaki) and the eccentric cam (21, Kim) each independently include a drive source (the swash plate eccentric cam is driven by drive sources such as the electric motor(s) 4, 5, of Kizaki. This source is independent of the motor 48 of Kim that controls the eccentric cam 21).  
Regarding claim 4, the modified Kim/Kizaki device discloses a third drive unit (motor 70, Fig.  5 of Kim) that moves the treatment part (the entire massage assembly will be moved by motor 70) in a direction perpendicular to an eccentric direction (along rack gears 66, Fig. 5 of Kim. This motion is perpendicular to an eccentric direction of the massage arms 8a, 8b, and rollers 15a, 15b of Kizaki, in operation), wherein the third drive unit (70) is connected to at least one of the first drive unit and the second drive unit (all of the drive units are “connected” in the sense that they form an operational unit that moves together. The drive unit 70 will move the first and second drive units along the rack 66).  
Regarding claim 5, the modified Kim/Kizaki device discloses wherein the treatment part (arms 8a, 8b of Kizaki) includes a first treatment element (15a is mounted to the end of 8a, Kizaki) and a second treatment element (15b is mounted to the end of 8b, Kizaki), the first and the second treatment elements can move close to and can move away from each other (rotation of shaft 1 will cause swash plate eccentric cams 7a, 7b, to move the treatment parts 8a, 8b and their treatment elements 15a, 15b, to move close to and away from each other in elliptical movements, see Fig. 3 the cams 7a, 7b, are inclined in opposite directions so their movement will be towards/away, and see page 3, lines 26-33 of [0008] on page 3 of the translated document of Kizaki. See also page 5, line 16 of the translated document, the arms 8a, 8b, are able to move parallel with shaft 1).  
Regarding claim 8, the modified Kim/Kizaki device as currently combined does not specifically state wherein an eccentric amount of the eccentric cam (21, Fig. 6C of Kim) is larger than an eccentric amount of the swash plate eccentric cam (7a, 7b, Kizaki). However, one of ordinary skill in the art would recognize that the eccentric amount of the eccentric cam (21, Fig. 6C of Kim) dictates the vertical reciprocating displacement of the lifter (20, Fig. 4A-4D of Kim).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the eccentric amount of the eccentric cam of Kim/Kizaki to be larger than the eccentric amount of the swash plate cam, since it has been held that where the general conditions of a claim are disclosed in the prior art (using eccentric cam(s) to provide oscillating movements), discovering the optimum or workable ranges (the relative dimensions of the cam(s))involves only routine skill in the art.  In re Aller, 105 USPQ 233.  MPEP 2144.05.
Regarding claim 9, the modified Kim/Kizaki device discloses a massage machine comprising: the treatment unit according to Claim 1 (see the claim 1 rejection statement above), wherein the treatment part (8a, 8b of Kizaki) is for use of performing treatment on a shoulder of a treatment receiver (this is a recitation of intended use, and both Kim and Kazaki are configured to provide treatment on a shoulder. See Fig. 2 of Kim and note that the massage units are movable along the back so that a shoulder would be massaged, and see Fig. 7 and see page 4, the thirteenth line from the bottom, of the translated Kizaki document).  
Regarding claim 10, the modified Kim/Kizaki device discloses a massage machine comprising: the treatment unit according to Claim 1 (see the claim 1 rejection statement above), wherein the treatment part (8a, 8b of Kizaki) is for use of performing treatment on a back of a treatment receiver (this is a recitation of intended use, and both Kim and Kazaki are configured to provide treatment on a user’s back. See Fig. 2 of Kim and note that the massage units are movable along the back, and see Fig. 7 and see page 4, the thirteenth line from the bottom, of the translated Kizaki document).  
Regarding claim 11, the modified Kim/Kizaki device discloses a roller (guide rollers 90, Fig. 1 of Kim) that is configured to face a back of a- 58 -Attorney Docket No.: 880546-0039-US01 treatment receiver (roller 90 faces upwards, Fig. 1 of Kim) is formed integrally with the treatment unit (rollers 90 are attached to the treatment unit to carry it along the back), wherein the roller is configured to move upward and downward along the back while the roller is rotated in accordance with an upward and downward movement of the treatment unit (the roller 90 is configured to move up and down along the back on riser surfaces 80, 82 as the treatment unit moves up and down the back, see Figs. 1-2 of Kim).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0020946 A1) in view of Kizaki et al. (JP H07323052 A) as applied to claim 5 above, and further in view of Kim (US 2005/00015029 A1) (hereinafter “Kim ‘029”).
Regarding claim 6, the modified Kim/Kizaki device is silent regarding a tip portion of the second treatment element (15b, Kizaki) is diverged into a plurality of limbs.  
Kim ‘029 teaches a related massage device (Fig. 1) with first and second treatment elements (first and second pairs of bumps 102, 104, each with bump holders 108, 110, Fig. 6), wherein a tip portion (the portion adjacent the patient) of the second treatment element (110) is diverged into a plurality of limbs (the holder 110 diverges into a V-shape with two limbs, each “limb” carrying a massage roller 104). Thus, instead of providing just one massage bump, the diverging limbs allow two pairs of massage bumps to be provided. This increases the massage area, and provides a better massaging results (see the first two sentences of [0049]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second treatment elements of Kim/Kizaki to each be diverged into a plurality of limbs with a massage roller on the end of each limb as taught by Kim ‘029 so that four massage rollers can be applied to the patient’s back by the treatment unit instead of just two at a time.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2005/0020946 A1) in view of Kizaki et al. (JP H07323052 A) as applied to claim 5 above, and further in view of Ishiguro et al. (US 2005/0059912 A1)
Regarding claim 7, the modified Kim/Kizaki device is silent regarding wherein a tip portion of the treatment element comprises an inflatable bag.  
Ishiguro teaches a related massage device with eccentric cams (massaging bases 45, 46, Fig. 7) driving a treatment element (therapeutic element(s) 15, 16, Fig. 9) and the tip portion (portion contacting the patient) of the treatment element comprises an inflatable bag (flexible member 50, with an expandable airbag, see Fig. 9 and see the first sentence of [0048]). The inflatable airbag (50) allows the device to better conform the massage to the shape of the user and provide a constant pressure (see the first three sentences of [0048]), and an unwanted excessive pressure is prevented by a safety valve (see the last sentence of [0048]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tip portion of the treatment element of Kim/Kizaki to include an inflatable bag as taught by Ishiguro because this will help the massage conform to the shape of the user and provide a constant pressure, without providing an excessive pressure due to the safety valve.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scholtes (2,990,720) discloses a related swash plate cam. Suh (2002/0177796 and 2002/0183665) discloses a related shoulder massaging device. Kim (2005/0015029) discloses a related back massage device with a plurality of drive sources. Amalaha (2012/0010049) discloses a related massage device using eccentric cams and a swash plate. Kan et al. (2010/0081972) discloses a related shoulder massage device. Inada (4,009,710) discloses a related massage device with a plurality of eccentric cams. Nissim (6,585,668) discloses a related back massage device with a plurality of drive sources. Furuie et al. (6,200,282) discloses a related shoulder/back massage device. Nakagwa (JP H08308897 A) discloses a related massage device with swash plate cams. Kim (KR 20020082322 A) discloses a related massage device with a swash plate cam. Schuster (DE 20006118 U1) discloses a related massage device with swash plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473. The examiner can normally be reached Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E MILLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785